Order, Family Court, New York County (Dembitz, J.), entered June 18, 1981 adjudicating respondent-appellant a juvenile delinquent and placing him with the Division for Youth, Title III, for a period of one year, is unanimously affirmed, without costs. As an intermediate appellate court we have power to review the facts, including the power to make our own findings of fact, on appeal from a nonjury trial. Disregarding as inadmissible the evidence of the police call of a possible burglary in progress, the civilian complaint, and the return of the property to the complainant, there remains in the case uncontradicted evidence sufficient to persuade us beyond a reasonable doubt of the correctness of the fact-finding determination made by the Family Court Judge adjudicating respondent to be a juvenile delinquent. And we accordingly, on the basis of such remaining proper evidence, adopt and affirm the findings of fact made by the Family Court. Concur — Ross, J. P., Carro, Silverman, Bloom and Milonas, JJ.